UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1466



CAROLYN R. STURGILL,

                                               Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,    COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-96-127-B)


Submitted:   September 30, 1998            Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn R. Sturgill, Appellant Pro Se. David Marcellus Frazier,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Julie
C. Dudley, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carolyn R. Sturgill appeals the district court’s order affirm-

ing the Commissioner’s denial of supplemental security income bene-

fits. We have reviewed the record and the district court’s opinion

and find that substantial evidence supports the Commissioner’s

decision. Accordingly, we affirm on the reasoning of the district

court. Sturgill v. Apfel, Comm’r of Soc. Sec., No. CA-96-127-B

(W.D. Va. Feb. 26, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2